Citation Nr: 0604676	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-39 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
angioedema.  


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1999 to 
December 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).



FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's angioedema does not result in recurrent 
debilitating episodes or require intermittent systemic 
immunosuppressive therapy for control.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
angioedema are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.118, Diagnostic Code 
7825 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from the 
initial rating for angioedema.  A substantially complete 
application was received in February 2004.  In March 2004, 
the AOJ provided notice to the veteran regarding the VA's 
duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate a claim for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  Although 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," she was advised 
to notify VA of any information or evidence he wished VA to 
retrieve for him.  

In May 2004, the RO issued a rating decision granting service 
connection and a 10 percent rating.  The veteran filed an 
appeal of the initial rating decision, and, in July 2004, the 
AOJ provided notice of the information and evidence necessary 
to substantiate the claim for an increased rating.  Given the 
circumstances of this case, the Board finds that the content 
and timing of the two notices comport with the requirements 
of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to her claim for benefits.  Treatment records 
have been obtained.  A VA examination was provided in May 
2004.  The Board does not know of any additional relevant 
evidence which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Analysis

The veteran is currently rated for angioedema at 10 percent 
by analogy to urticaria under Diagnostic Code (DC) 7825.  In 
cases such as this, in which the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).

A 30 percent evaluation is warranted when there are recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period and requiring intermittent systemic 
immunosuppressive therapy for control.  A maximum 60 percent 
evaluation is available where there are recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period, despite continuous 
immunosuppressive therapy. 

The evidence of record does not support an evaluation in 
excess of 10 percent.  There is no evidence of the use of 
systemic immunosuppressive therapy to control the veteran's 
angioedema.  Instead, antihistamines, such as Loratadine and 
Hydroxyzine, have been prescribed to control outbreak.  

The record also shows that the regular use of antihistamines 
have largely left the veteran outbreak-free.  The veteran 
occasionally still gets episodes of exercise-induced 
urticaria and angioedema, but there is no evidence that these 
episodes are debilitating.  The veteran is able to control 
when the episodes occur through both medication and watching 
her exertion levels, and she can usually decrease the 
severity of an episode by taking an antihistamine.  

Based on the foregoing, the Board finds that the veteran is 
not entitled to a rating higher than 10 percent for her 
angioedema under DC 7825.  Additionally, because the 
veteran's records on the whole paint a consistent disability 
picture throughout the appeal period, a staged rating in 
accordance with Fenderson v. West, supra, is not appropriate.  
The medical evidence also does not present any evidence 
supporting the application of any other rating code under 
38 C.F.R. § 4.118.  Finally, the facts do not indicate that 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
required.  


ORDER

A rating in excess of 10 percent for angioedema is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


